DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-7, and 9 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A radiation therapy simulation or planning device comprising: 
a computer; 
one or more user input devices; 
a display; and 
a non-transitory storage medium storing instructions readable and executable by the computer to perform operations including: 
generating configurations of components including at least a radiation delivery device and a patient, wherein each configuration of the generated configurations of components defines positions of the components in a common coordinate system; 
maintaining a margins table storing margins including a margin for each pair of components, wherein the maintaining the margins table includes receiving a user entry or editing of the 
for each configuration of the generated configurations of components, computing, using ray tracing, proximities of pairs of components of a configuration, and identifying a collision of a pair of components having a computed proximity that is less than a margin for the pair of components; and 
displaying on the display the identified collision of the pair of components.
Appropriate correction is required.
Claims 3-6 are objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The radiation therapy simulation or planning device of claim [[1]] 1, wherein the computing the proximities of the pairs of components of the configuration using ray tracing employs a three-dimensional surface model representing each component of the pair of components, and the ray tracing employs parallel rays extending between three-dimensional surface models of the pair of components of the configuration.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The radiation therapy simulation or planning device of claim [[3]] 3, wherein the displaying on the display the identified collision includes displaying a three-dimensional rendering of the configuration containing the three-dimensional surface models representing the pair of components, and further displaying an indication of the identified collision in the three-dimensional rendering of the configuration containing the identified collision.
Appropriate correction is required.
Claims 5 and 6 are objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The radiation therapy simulation or planning device of claim [[3]] 3, wherein the three-dimensional surface model representing each component of the pair of components comprises a surface model.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The radiation therapy simulation or planning device of claim [[5]] 5, wherein the generating the configurations of components includes: 
generating the configurations of components as a sequence of control points of a radiation therapy delivery plan comprising radiation delivery settings at each control point of the sequence of control points.
Appropriate correction is required.
Claims 10-16 are objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) A radiation therapy simulation or planning device comprising: 

one or more user input devices; and 
a non-transitory storage medium storing instructions readable and executable by the computer to perform operations including: 
generating configurations of components including at least a radiation delivery device and a patient, wherein each configuration of the generated configurations of components defines positions of the components in a common coordinate system; 
providing a modeling-based collision detector and a user interface component of the modeling-based collision detector for user editing of the generated configurations of components; 
for each configuration of the generated configurations of components, computing proximities of pairs of components of a configuration using ray tracing, and identifying a collision of a pair of components having a computed proximity that is less than a margin for the pair of components; and 
updating the generated configurations of components to eliminate the identified collision of the pair of components.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) The radiation therapy simulation or planning device of claim [[11]] 11, further comprising: 

at least one user input device; 
wherein the updating the generated configurations of components to eliminate the identified collision comprises: -8- 
displaying, on the display, a three-dimensional rendering of a configuration of the generated configurations of components containing an identified collision including displaying three-dimensional renderings of the three-dimensional surface models representing the pair of components; and 
receiving at least one of an updated configuration and an updated margin for the pair of components of the identified collision via the at least one user input device.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Proposed Amendments) The radiation therapy simulation or planning device of claim [[10]] 10, (comma was not underlined) wherein the generating configurations of components includes importing a pre-calculated set of configurations of components, and the operations further include: 
displaying to a user a set of identified collisions for the imported pre- calculated set of configurations of components for a current location of known pieces of a configuration .
Appropriate correction is required.
Claims 18-21 are objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) A radiation therapy simulation or planning method comprising: 
generating a radiation therapy delivery plan comprising radiation delivery settings at a plurality of control points using a computer to optimize the radiation delivery settings respective to a set of dose objectives, wherein each control point of the plurality of control points is defined by a configuration of components including at least a radiation delivery device and a patient wherein the configuration of components defines positions of the components in a common coordinate system; 
for a configuration of components of each control point of the plurality of control points and for each configuration of components of a plurality of configurations between the plurality of control points traversed during an execution of the radiation therapy delivery plan, computing, using ray tracing, proximities of pairs of components of the configuration of components using three-dimensional surface models representing the pair of components, and identifying a collision of the pair of components having a computed proximity that is less than a margin for the pair of components, wherein the computing proximities of pair of components and the identifying a collision of the pair of components are performed by the computer; and 
displaying, on a display, the identified collision of the pair of components.

Claims 19 and 20 are objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) The radiation therapy simulation or planning method of claim 18, wherein the computing, using ray tracing, proximities of pairs of components of the configuration of components comprises: 
computing proximities of pairs of components of the configuration of components by performing ray tracing between the three-dimensional surface models representing the pair of components.
Appropriate correction is required.

Response to Amendment
Applicant’s amendments filed 31 January 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 29 April 2021 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 29 April 2021 with respect to claim 9 have been fully considered.  The objection of claim 9 has been withdrawn.
Applicant’s amendments filed 29 April 2021 with respect to claims 11-16 have been fully considered.  The objections of claims 11-16 have been withdrawn.
Applicant’s amendments filed 29 April 2021 with respect to claims 13-16 have been fully considered.  The objection of claims 13-16 has been withdrawn.
Applicant’s amendments filed 29 April 2021 with respect to claims 14-16 have been fully considered.  The objections of claims 14-16 have been withdrawn.
Applicant’s amendments filed 29 April 2021 with respect to claim 15 have been fully considered.  The objections of claim 15 have been withdrawn.
Applicant’s amendments filed 29 April 2021 with respect to claim 16 have been fully considered.  The objections of claim 16 have been withdrawn.
Applicant’s amendments filed 29 April 2021 with respect to claim 20 have been fully considered.  The objections of claim 20 have been withdrawn.
Applicant’s amendments filed 29 April 2021 with respect to claim 21 have been fully considered.  The objections of claim 21 have been withdrawn.
Applicant’s amendments filed 29 April 2021 with respect to claim 20 have been fully considered.  The rejection of claim 20 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sheng et al. (U. S. Patent No. 10,549,116 B2) disclosed a radiotherapy utilizing an entire 4 solid-angle.
Berlinger et al
McNutt et al. (U. S. Patent No. 9,750,955 B2) disclosed a dose computation for a radiation therapy using a heterogeneity-compensated superposition.

This application is in condition for allowance except for the following formal matters: 
Objections set forth in this Ex parte Quayle action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.




Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884